      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 1 of 56




              IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

DIAMONDBACK INDUSTRIES, INC., §
                              §
     Plaintiff,               §
                              §
v.                            §                             6:19-cv-34
                                                 CASE NO. _____________________
                              §
REPEAT PRECISION, LLC; NCS    §
MULTISTAGE, LLC; NCS          §
MULTISTAGE HOLDINGS, INC.;    §
ADVENT INTERNATIONAL          §
CORPORATION; RJ MACHINE       §
COMPANY, INC.; GARY MARTIN,   §
GRANT MARTIN; and ROBERT      §
NIPPER,                       §
                              §
     Defendants.


                              ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

       Now comes, Diamondback Industries, Inc. (“Plaintiff” or “Diamondback”) and files

this Original Complaint against Repeat Precision, LLC (“R-P”), NCS Multistage, LLC

(“NCSM”), NCS Multistage Holdings, Inc. (“NCS M-H”), Advent International Corporation

(“Advent”), Gary Martin (“Ga. Martin”), Grant Martin (“Gr. Martin”) and Robert Nipper

(“Nipper”), , collectively (“Defendants”), and would show the Court as follows:




ORIGINAL COMPLAINT - 1
DM#383952
      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 2 of 56



                                    Summary of Action

       This is an action for trade secret misappropriation under 18 U.S.C. § 1836, and

includes additional claims of trade secret misappropriation under the Tex. Civ. Prac. & Rem.

Code § 143A.001, et seq., violation of the Computer Fraud and Abuse Act (18 U.S.C. §

1030) as well as common law claims for fraud, tortious interference with prospective

business relations, breach of contract, fraudulent inducement, and fraudulent concealment.

Additionally, the Complaint includes a declaratory judgment claim of no patent infringement

under the Declaratory Judgment Act (28 U.S.C. § 2201). Through a protracted and calculated

effort, Defendants targeted Diamondback’s business to raid its intellectual property,

including patents and trade secrets to exclude Diamondback from the setting tool market.

The “R-P Defendants,” which include R-P, Ga. Martin, and Gr. Martin, and the “NCS

Defendants,” which include Advent, NCS M-H, NCSM, and Nipper, used deception,

misrepresentation, and betrayal of trust to gain access to Diamondback’s trade secrets, and

then used those trade secrets in violation of at least two confidentiality agreements to force

Diamondback out of a market that it created through innovation as embodied in its

intellectual property.

       Defendants Target Diamondback

       Diamondback, which is owned by its president and majority shareholder, Derrek

Drury (“Drury”), is a company engaged in the development, manufacture, and sale of oil and

natural gas well-completion products, including, without limitation, setting tools, power

charges, and igniters. Diamondback is also the assignee of U.S. Patent No. 9,810,035 (the

ORIGINAL COMPLAINT - 2
DM#383952
      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 3 of 56



“’035 Patent”), titled “Disposable Setting Tool,” which issued on November 7, 2017. (U.S.

Patent No. 9,810,035, Nov. 7, 2017, Exh. 2), which names Drury as one of its inventors. In

early 2018, Diamondback was approached by Defendant Ga. Martin, purportedly as the

owner of Defendant R-P, to Discuss the possibility of R-P licensing the ’035 Patent from

Diamondback. The parties entered into a Mutual Confidentiality Agreement on February 16,

2018, in furtherance of Ga. Martin’s discussions with Drury regarding licensing and potential

acquisition of Diamondback. (Mutual Confidentiality Agreement, February 25, 2018, Exh.

3).

       Unbeknownst to Diamondback, at the time Ga. Martin first approached Drury, R-P

was jointly owned by defendant RJ Machine Co. (Ga. Martin’s company) and NCS M-H.

Upon information and belief, and also unbeknownst to Drury, at the time Ga. Martin first

made contact with Drury, Diamondback was on a list of target companies that the NCS

Defendants had targeted for either acquisition or takeover. Subsequently, and without

revealing any of the foregoing information, R-P sought and received an exclusive right and

license to make, have made, use, offer to sell, import, and export products that fall within the

scope of the claims of the ’035 Patent (the “Patent License”). (Patent License, March 16,

2018, Exh. 4, § 2). Ga. Martin initially proposed the Patent License as part of a promise to

expand the production capacity of the licensed products, and includes a confidentiality

clause. (See id., § 8). In order to entice Diamondback to enter into the exclusive Patent

License, R-P and its owner, Ga. Martin, repeatedly promised Diamondback that R-P’s

ultimate goal was to acquire Diamondback, and that the Patent License was a necessary step


ORIGINAL COMPLAINT - 3
DM#383952
      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 4 of 56



for R-P to secure the funding necessary for the acquisition. (Declaration of Derrek Drury in

Support of Original Complaint (“Drury Decl.”), Ex. 1, ¶ 4, Appx. 003). Additionally, on

March 9, 2018, through a text message, Ga. Martin informed Drury that Defendant Nipper

(with no mention of NCSM or NCS M-H) ”owns the other half of” Repeat Precision. (Text

Message from Ga. Martin to Drury, March 9, 2018, Exh. 5, pp. 26/186 – 30/186 (redacted)).

Consistent with Ga. Martin’s prior representations, on or about April 12, 2018, Ga. Martin

offered Drury $100,000,000.00 to purchase Diamondback. (Drury Decl., Exh. 1, ¶ 5).

       Thereafter, in continued, but what turned out be disingenuous efforts to purchase or

otherwise acquire Diamondback, R-P sought an amendment to the Patent License that

amended the definition of “License Products” and added a “Right of First Refusal” in the

event Diamondback entered into discussions with a third party regarding acquisition or an

asset sale. During the period after the Patent License was executed, Diamondback entered

discussions with a company unrelated to Defendants to sell Diamondback. Ga. Martin

sought the “Amendment to Patent License Agreement and Right of First Refusal

Agreement,” which has an effective date as May 30, 2018, to prevent Drury from selling

Diamondback to this other company. (Amended Patent License, Exh. 6).             To obtain

Diamondback’s consent to amend the Patent License to include a different definition of

“Licensed Products” and a “Right of First Refusal,” Defendant Ga. Martin promised

Diamondback that R-P would ramp up tooling for the production of Licensed Products for

broad distribution, and increased its offer to purchase Diamondback to $170,000,000.00.

(Drury Decl.. Exh. 1, ¶6).


ORIGINAL COMPLAINT - 4
DM#383952
      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 5 of 56



       During these continued discussions with R-P regarding R-P’s stated intent to acquire

Diamondback, R-P concealed the fact that R-P was jointly owned by RJ Machine Co. (Ga.

Martin’s Company) and Defendant NCS M-H, which Advent controls by virtue of owning

greater than fifty percent (50%) of NCS M-H’s stock..           However, and to continue

discussions, R-P and Ga. Martin finally disclosed fully for the first time, on June 13, 2018,

the extent of NCS M-H’s involvement, including that NCS M-H was actually the real-party

in interest for R-P, but only in the form of a draft “Project ‘Power’ Term Sheet” or “Letter

of Intent”) proffered by Ga. Martin, that listed NCS M-H as the acquiring party. . (Draft

LOI, Exh. 7). On June 27, 2018, Diamondback and Defendant NCSM, a subsidiary of NCS

M-H, agreed to a final version of the Letter of Intent (“LOI”) for “Project Power” dated June

27, 2018, purportedly for the purpose of evaluating the purchase and/or acquisition of

Diamondback. (Executed LOI, Exh. 17).

       As part of the due diligence process, two R-P representatives from R-P (including Gr.

Martin) along with several NCS personnel came to Fort Worth to meet in person with Drury.

Marty Stormquist from NCS attended via telephone. During that meeting, which all parties

acknowledged was governed by the Confidentiality clause of the Patent Agreement between

R-P and Diamondback, the NCS and R-P representatives questioned Drury extensively about

Diamondback’s customers, purportedly as part of the due diligence process. Thereafter, on

July 12, 2018, Diamondback set up a virtual secure data room for “Project Power” that

included highly confidential and trade secret information and materials that were to be

provided to NCSM and R-P for the purposes of evaluating the purchase and/or acquisition


ORIGINAL COMPLAINT - 5
DM#383952
      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 6 of 56



of Diamondback. (Drury Decl., Ex. 1, ¶ 8 , Appx. 005 – 6, Excel Spreadsheet, Project Power

Project Report, Exh. 9). NCS M-H also entered into a Mutual Confidentiality Agreement

(“MCA”) with Diamondback on July 25, 2018, which provided, inter alia, that NCSM and

R-P, would keep all information and materials discovered during the evaluation of the

potential acquisition of Diamondback confidential. (Executed MCA, Exh. 8). NCSM and

R-P personnel were granted access beginning on or about July 26, 2018, the day after the

MCA was signed. Virtually all of the information and materials provided to NCS M-H,

NCSM, and R-P through access to the secure data room were trade secrets, including the

sales numbers and contacts that Diamondback relied upon for its sales of well completion

products to Diamondback’s then largest customer, “Company A”. (Drury Decl., Ex. 1, ¶9,

Appx. 006 – 7 (redacted)). It was clear from the initial meeting on July 5, 2018, that prior

to that meeting, neither the R-P Defendants nor the NCS Defendants were even aware that

Company A was in the setting tool market as a customer, much less a large customer of

Diamondback.

       After NCS M-H and its subsidiaries NCSM and R-P accessed Diamondback’s trade

secret customer and sales information, NCS M-H informed Diamondback that it would no

longer pursue acquisition of Diamondback. NCS M-H’s decision to cease its efforts to

acquire Diamondback was memorialized in a letter from Diamondback’s then-counsel to

NCS M-H’s Chief Financial Officer, Ryan Hummer, on August 29, 2018. (Letter from John

Harenza to Ryan Hummer, August 29, 2018, Exh. 10).




ORIGINAL COMPLAINT - 6
DM#383952
       Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 7 of 56



       After NCS M-H obtained Diamondback’s trade secret customer and sales

information, NCS M-H contacted Company A’s representatives directly, as evidenced by

Ga. Martin’s text message response to Drury’s text message on August 2, 2018:




(Text Msg. from Ga. Martin to Drury, Aug. 2, 2018, Exh. 11 (showing 842 messages between

Drury and Ga. Martin between March 2, 2018 and October 7, 2018), p. 47/186 (redacted)).

Upon learning of NCS M-H’s unauthorized use of Diamondback’s trade secrets,

Diamondback met with Company A’s representatives in person to ascertain the extent of

NCS M-H’s interference with Diamondback’s business. (Drury Decl. Ex. 1, ¶ 9).

       Thereafter, NCSM informed Diamondback that it would agree that it would amend

the Amended Patent License to remove the “Right of First Refusal” provision, apparently

believing that it could steal Diamondback’s largest customer and force Diamondback out of

the setting tool market. (Email from Robert Nipper to Derrek Drury, Sept. 11, 2018, Exh.

12).   After Diamondback met with Company A’s representative, Company A ceased

negotiations with NCS M-H, NCSM, and R-P. But thereafter, R-P refused to remove the

Right of First Removal Provision from the Amended Patent License. (Drury Decl. ¶ 9).




ORIGINAL COMPLAINT - 7
DM#383952
      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 8 of 56



       Involvement of Kingdom, Trea Baker and Justice Baker

       In March of 2018, Diamondback learned that one of its employees, Trea Baker (“T.

Baker”), Vice President of Operations, had, without authorization, stolen trade secrets and

highly confidential information in the form of technical specifications for Diamondback’s

setting tool technology in an effort to compete directly against Diamondback. Before T.

Baker’s termination, he had authorization to access Diamondback’s confidential and trade

secret information in for the sole purpose of performing his duties and responsibilities to

Diamondback, but not for his own personal benefit. Drury informed Defendant Ga. Martin

of T. Baker’s dismissal on March 26, 2018, via text message:




(Text Msg. Between Drury and Ga. Martin, March 26, 2018, Exh. 5, (showing 842 messages

between Drury and Ga. Martin between March 2, 2018 and October 7, 2018), p. 47/186

(redacted)).

       On April 12, 2018, Drury captured an email that Justice Baker (“J. Baker”) mistakenly

sent to T. Baker’s Diamondback email account, which Drury was monitoring after T. Baker’s

termination for inappropriate workplace conduct. In that email, J. Baker had attempted to

send T. Baker detailed technical specifications of Diamondback tools and products. When

ORIGINAL COMPLAINT - 8
DM#383952
        Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 9 of 56



confronted, J. Baker admitted that he was “stealing” Diamondback’s information. After the

Bakers’ termination, T. Baker and J. Baker formed Kingdom Downhole Tools LLC, and

have created marketing materials utilizing Diamondback’s proprietary trade secrets and

highly confidential information. Additionally, Ga. Martin admitted to Diamondback that R-

P and NCS M-H paid T. Baker over a period of approximately six weeks, including his health

insurance, for what Ga. Martin called “consulting.” Upon information and belief, Ga. Martin

was paying T. Baker for Diamondback’s proprietary trade secret and confidential

information and materials.

        On October 4, 2018, R-P’s representative Ga. Martin conducted a telephone

conversation with Diamondback’s Derrek Drury, during which R-P informed Diamondback

that it “owned” the subject matter of the ’035 Patent by virtue of the exclusive nature of the

Amended Patent License, and that R-P would never purchase or acquire Diamondback, and

that there was nothing that Diamondback could do about it. (Drury Decl., Ex. 1, ¶ 10, Appx.

007).

        Through the facts as summarized above, it is clear that R-P and its owner Ga. Martin,

NCS M-H and NCSM, with their owner Defendant Nipper, have engaged in fraudulent and

illegal conduct. First, before the first contact between Ga. Martin and Drury, NCS M-H

targeted Diamondback for acquisition and/or takeover. Second, R-P fraudulently induced

Diamondback to enter into the Patent License without disclosing to Diamondback that it

could not act without NCS M-H’s approval and authority, much less that R-P was controlled

by NCS M-H. Third, R-P promised to Diamondback that it would itself provide a more


ORIGINAL COMPLAINT - 9
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 10 of 56



robust offer to acquire Diamondback in exchange for a broadened definition of “Licensed

Products” and the inclusion of the “Right of First Refusal” in the Amended Patent License.

Fourth, only after R-P obtained the amendment to the Patent License did R-P disclose to

Diamondback that its co-owner/parent company, NCS M-H was necessary to pursue

acquisition and/or purchase of Diamondback. Finally, NCS M-H entered into the Letter of

Intent with the sole purpose to access Diamondback’s proprietary customer and sales trade

secrets in an effort to steal Diamondback’s largest customer and then force Diamondback

out of the setting tool market.

       Defendants R-P, NCSM, NCS M-H, Ga. Martin, Gr. Martin, Nipper, with the

assistance of T. Baker and J. Baker have engaged in concerted activity to steal

Diamondback’s trade secrets, perpetrate a fraud on Diamondback to induce Diamondback’s

agreement to the Patent License, the Amended Patent License, and to provide access to

Diamondback’s trade secrets under the false pretense of acquiring and/or purchasing

Diamondback. Additionally, NCS M-H and its co-defendants tortiously interfered with

Diamondback’s prospective business relationship with Company A. R-P’s actions in concert

with its co-Defendants has resulted in the breach of the Patent License’s “Confidentiality

Provision,” the July 25, 2018, Confidentiality Agreement, and render the Patent License void.

Additionally, Defendants’ conduct represents a violation of the Securities Act of 1934 (15

U.S.C. § 78j & 17 C.F.R. § 240.10b-5) because the fraud committed by Defendants was

based on false representations regarding the R-P Defendants and the NCS Defendants

acquiring the equity interests of Diamondback.


ORIGINAL COMPLAINT - 10
DM#383952
        Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 11 of 56



         Plaintiff originally filed a complaint with substantially similar allegations in the

United States District Court for the Northern District of Texas, Fort Worth Division (Civil

Action No. 4:18-cv-902-A). Thereafter, R-P filed a complaint in the Southern District of

Texas, Houston division, alleging that by virtue of the Amended Patent License,

Diamondback infringed the ’035 Patent (Civil Action No. 4:18-cv-04456). The parties

agreed on January 8, 2019 to mutually dismiss those actions and attempt to resolve the parties

competing claims. As a part of that agreement, the parties agreed that to avoid venue and

jurisdiction disputes, any further action between the parties would be filed in the United

States District Court for the Western District of Texas, Waco Division.

   I.         PARTIES

         1.     Diamondback is a Texas corporation with its headquarters and principal place

of business located at 3824 Williamson Road, Crowley, TX 76036.

         2.     Defendant Repeat Precision, LLC is a Texas limited liability company with a

principal place of business at 130 Northridge Road, Marble Falls, Texas, 78654, and may be

served through its registered agent, NCS Multistage, LLC, c/o General Counsel, 19450 State

Highway 249, Suite 200, Houston, Texas 77070.

         3.     Defendant NCS Multistage Holdings, Inc. is a Delaware corporation with a

principal place of business at 19450 State Highway 249, Suite 200, Houston, Texas 77070.

NCS Multistage Holdings, Inc. does not have a registered agent for service in the State of

Texas, and therefore may be served at its principal place of business pursuant to the Federal




ORIGINAL COMPLAINT - 11
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 12 of 56



Rules of Civil Procedure, or by service on the Texas Secretary of State pursuant to the Texas

Long Arm Statute.

       4.     Defendant NCS Multistage, LLC is a Texas limited liability company with a

principal place of business at 19450 State Highway 249, Suite 200, Houston, Texas 77070,

and may be served through its registered agent, Corporation Service Company, 211 E. 7 th

Street, Suite 620, Austin, Texas 78701.

       5.     Defendant Advent International Corporation is a Delaware corporation with a

principal place of business at Prudential Tower 800 Boylston Street, Boston, Massachusetts,

02199-8069. Plaintiff is not aware of any registered agent for service in Texas. Therefore,

service may be made through the Secretary of State under the Texas Business Organizations

Code § 5.251.

       6.     Defendant RJ Machine Company, Inc. (“RJM”) is a Texas corporation with a

principal place of business at 130 Northridge Rd, Marble Falls, Texas, and may be served

through its registered agent, Gary H. Martin, 130 Northridge Rd, Marble Falls, Texas, 78665.

       7.     Defendant Gary Martin is an individual residing, upon information and belief,

in Marble Falls, Burnet County,Texas, and may be served personally where he may be found,

pursuant to the Federal Rules of Civil Procedure.

       8.     Defendant Grant Martin is an individual residing, upon information and belief,

in Marble Falls, Burnet County, Texas and may be served personally where he may be found,

pursuant to the Federal Rules of Civil Procedure.




ORIGINAL COMPLAINT - 12
DM#383952
      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 13 of 56



         9.      Defendant Robert Nipper is an individual residing, upon information and

belief, in Houston, Harris County, Texas and may be served personally where he may be

found, pursuant to the Federal Rules of Civil Procedure.

   II.         JURISDICTION AND VENUE

         10.     This is an action for trade secret misappropriation arising under Title 18 of the

United States Code, declaratory judgment of non-infringement of a patent under 35 U.S.C.

§ 1, et seq., and 28 U.S.C., § 2201, as well as various claims under the laws of the State of

Texas.

         11.     This Court has original jurisdiction under 18 U.S.C. § 1836(c) and 28 U.S.C.

§ 1338,and Supplemental Jurisdiction of Plaintiff’s claims under Texas Law pursuant to 28

U.S.C. § 1367.

         12.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b), (c), (d)

and/or 1400(b). On information and belief, Defendants conduct business in this District, at

least a portion of the claims alleged in this Complaint arise in this District, and at least some

of the acts of misappropriation, fraud, fraudulent inducement, fraudulent concealment,

breach of contract, and tortious interference have taken place and are continuing to take place

in this District.

         13.     Defendants are subject to this Court’s general and specific personal jurisdiction

because Defendants have sufficient minimum contacts within the State of Texas and this

District, pursuant to due process and/or the Texas Long Arm Statute because Defendants

purposefully avail themselves of the privileges of conducting business in the State of Texas

and in this District, because Defendants are in the process of establishing a competing

ORIGINAL COMPLAINT - 13
DM#383952
      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 14 of 56



enterprise, which is in the State of Texas, and based on fraudulent activities and breaches of

contracts entered into in this District, and because Plaintiff’s causes of action arise directly

from Defendants’ business transactions and other activities in the State of Texas and in this

District. Additionally, Defendants are subject to this Court’s jurisdiction because the Patent

License requires that it be construed under the laws of the State of Texas, and was at least

partially executed in this District. All of the claims herein are inextricably intertwined with

the claims under 18 U.S.C. § 1836, et seq., which are under the original jurisdiction of the

Federal Courts of the United States and specifically are subject to the jurisdiction in the

Northern District of Texas.        Finally, because Defendants have committed acts of

misappropriation in the Northern District of Texas, jurisdiction and venue are proper in this

district.

        14.   Additionally, the parties have agreed that both jurisdiction and venue are

proper in this District for the allegations asserted herein.

        15.   The subjects of the misappropriation include the customer sales and volume

information, which are the trade secrets and confidential information provided in the secure

data room under the LOI that Defendants entered into under false pretenses or as the result

of fraudulent conduct by the Defendants. Additionally, other confidential and trade secret

information obtained, upon information and belief, by Defendants through Plaintiff’s former

employee Trea H. Baker, was also misappropriated.              Additionally, the trade secrets

Defendants have misappropriated relate directly to products sold by Plaintiff in interstate

commerce.



ORIGINAL COMPLAINT - 14
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 15 of 56



   III.      BACKGROUND FACTS

       16.     The allegations set forth in paragraphs 1 – 14 and the Summary of Action are

incorporated into the foregoing.

       17.     Diamondback was founded by Derrek Drury (“Drury”) on July 12, 1999, and

has become a leading source of setting tool and explosive setting tool technology in the

drilling industry.

       18.     As part of its technology development, Diamondback’s owner and former

employees Jimmy L. Carr (deceased) and Trea H. Baker (terminated) developed a setting

tool that resulted in the ’035 Patent. The ’035 Patent issued on November 7, 2017.

       19.     Shortly after the ’035 Patent issued, on February 7, 2018, Clint Mickey

(“Mickey”), R-P’s Product Line Manager, contacted T. Baker via telephone, to inquire as to

whether Diamondback was interested in licensing the ’035 Patent. T. Baker followed up

with an email to T. Baker and Drury referencing the call, and inviting Drury to contact Ga.

Martin directly. (Email from T. Baker to Drury, Feb. 8, 2018, Exh. 13).

       20.     Upon information and belief, prior to Clint Mickey or anyone else from

Defendants made contact with Diamondback personnel, the R-P Defendants and the NCS

Defendants had determined that Diamondback was a target for acquisition and/or takeover.

       21.     On February 8, 2018, Drury responded to a follow-up email from T. Baker,

stating that Diamondback would “not be licensing the product,” but was “thinking about” R-

P’s proposal. (Id.).

       22.     Also on February 8, 2018, Drury called Ga. Martin to discuss R-P’s proposal.

During that call Ga. Martin averred that he owned a company called “Repeat Precision,”

ORIGINAL COMPLAINT - 15
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 16 of 56



discussed R-P’s international manufacturing capabilities, and discussed his company’s

composite frac plugs, which are marketed under the name “Purple Seal.” During the call,

Ga. Martin proposed coming to Diamondback’s facility in Crowley, Texas, which Drury

accepted, ostensibly to discuss a mutually beneficial business arrangement.

       23.    On February 16, Diamondback and R-P entered into a Mutual Confidentiality

and Non-Disclosure Agreement. (Exh. 3).

       24.    On February 19, 2018, Ga. Martin, Gr. Martin, and Mickey visited

Diamondback’s Crowley headquarters, and met with Drury, T. Baker, and J. Baker. At the

meeting Ga. Martin led off the meeting by explaining that R-P had begun the development

of a “short disposable setting tool” in November 2017, and immediately stopped

development after he discovered that Diamondback was the assignee on the ’035 Patent,

which led to the emails and telephone calls on February 7th and 8th, respectively.

       25.    Also at the February 19, 2018, meeting, Ga. Martin proposed a deal through

which R-P would manufacture the setting tools in its Mexico facility, would label all sales

materials and packaging with Diamondback’s brand, but promised that R-P would not

manufacture power charges. However, upon information and belief, no Defendant currently

holds sufficient licensing and approval to manufacture explosives of the type required to

manufacture power charges for the Diamondback setting tools. Yet, during this initial face-

to-face meeting, Ga. Martin accentuated the benefit to Diamondback through partnering with

R-P to leverage R-P’s manufacturing capabilities. Ga. Martin also represented to Drury that

R-P could easily design around Diamondback’s ’035 Patent.



ORIGINAL COMPLAINT - 16
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 17 of 56



       26.    Ultimately, Drury committed to a license arrangement based on Ga. Martin’s

representation of his company’s (R-P’s) manufacturing capabilities, R-P-s threat to design

around the ’035 Patent, R-P’s promise to sell all tools under the license with Diamondback

power charges and igniters, the prospect of a substantial near-term market presence of

Diamondback’s patented setting tool with Diamondback’s igniters and separately-patented

power charges.

       27.    .   On March 16, 2018, R-P and Diamondback entered into the Patent

Agreement, which includes a grant clause that reads “[Diamondback] hereby grants to

[Repeat Precision] and its Affiliates during the Term an exclusive right and license under the

Licensed Patents to make, have made, use, offer to sell, sell, import or export Licensed

Products….” (Exh. 4, § 2). At the time of the Patent Agreement, neither Ga. Martin, nor

any other representative of R-P had disclosed to Diamondback that anyone other than Ga.

Martin and Robert Nipper were the owners of R-P. Had Drury known that R-P was

controlled by NCS M-H, a publicly traded holding company that is owned and controlled by

Advent International Corporation by virtue of a 2012 buyout of NCS M-H, he would never

have agreed to the terms of the Patent License.




ORIGINAL COMPLAINT - 17
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 18 of 56



       28.       The Patent Agreement defines “Confidential Information: as follows:




(Exh. 4, § 1).

       29.       The Patent Agreement also includes a confidentiality clause, which states as

follows:




(Id., ¶ 8.1, Appx. 032 – 33).


ORIGINAL COMPLAINT - 18
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 19 of 56



       30.    On or about March 22, 2018, Drury became aware of a personal conduct issue

related to T. Baker, which led to his termination from Diamondback. (Disciplinary Action

Report to T. Baker, March 22, 2018, Exh. 14 (redacted)).

       31.    On March 28, 2018, Drury sent a subsequent email to the leadership of

Diamondback, reiterating that it was unlawful to take any proprietary materials from

Diamondback. J. Baker was included on that email:




(Email to Diamondback Personnel, March 28, 2018, Exh. 15).

       32.    On or about April 12, 2018, Drury discovered that J. Baker was sending emails

to T. Baker that included trade secrets. J. Baker was terminated immediately. (Termination

Notice of J. Baker, April 12, 2018, Exh. 16).

       33.    At the time of his termination, J. Baker admitted to “stealing” Diamondback’s

proprietary information, including knowing that it was “wrong.” Less than two weeks after

J. Baker was terminated, Diamondback received a document created on April 22, 2018 called

“Kingdom Downhole Tools – Executive Summary.” This document states clearly that it

“contains confidential, trade-secret information,” and states that Kingdom has “expertise in


ORIGINAL COMPLAINT - 19
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 20 of 56



automation of Power Charge manufacturing and perfecting the one-run tool design.” (Exh.

20 (redacted)). Both J. Baker and T. Baker are listed as managing members of Kingdome

Downhole Tools, LLC, an entity formed on June 18, 2018. Any trade secret information in

the possession of Kingdom, J. Baker, and/or T. Baker is, upon information and belief, the

trade secret and/or highly confidential information of Diamondback.

       34.    On or about April 12, 2018, Ga. Martin offered to purchase Diamondback

through R-P for $100,000,000.00, which Ga. Martin stated he could “pay in cash.”

       35.    Drury rejected Ga. Martin’s offer to purchase Diamondback, stating that he

believed the value of the company well above $200,000,000.00. At this point, Ga. Martin

disclosed, for the first time, that Advent International and Robert Nipper were “investors” in

R-P, and that R-P required their approval to enter into any further discussions regarding

acquisition of Diamondback.       At this point, Ga. Martin still had not discussed any

involvement by Defendants NCSM or NCS M-H. (See Drury Decl., Exh. 1, ¶ 7 (redacted)).

       36.    After the rejection of the R-P offer, Diamondback entered into negotiations

with another company (“Company B”) for the sale of Diamondback for approximately

$170,000,000.00. When Drury was about to sign a letter of intent with Company B, on May

23, 2018, Ga. Martin reemerged, stating that the “hand cuffs were off” from his investors,

and that he had approval to offer $170,000,000.00 to $180,000,000.00 for the purchase of

Diamondback. (Drury Decl., Ex. 1, ¶ 6, Exh. 4).

       37.    On May 25, 2018, Drury cut off negotiations with Company B because of the

perceived trusted relationship with Ga. Martin and Ga. Martin’s renewed interest in

acquisition for almost the same amount Diamondback was discussing with Company B.

ORIGINAL COMPLAINT - 20
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 21 of 56



       38.    As part of the new opening offer to Diamondback, Ga. Martin and R-P also

proposed an amendment to the patent license agreement that included a Right of First Refusal

(“ROFR”), which Ga. Martin stated that he needed to secure the needed funding for retooling

and expansion of R-P’s manufacturing capabilities in its Mexico manufacturing facility.

       39.    The amendment also purported to expand the license grant, changing the

definition of “Licensed Products” from “bridge plugs” to “electric wireline setting tool.”

(Amended Patent License, Exh. 6).

       40.    The Amended Patent Agreement, that includes the expanded definition of

“Licensed Products” and the ROFR, does not recite any consideration for the amendment.

       41.    In fact, Ga. Martin presented the Amended Patent Agreement to Drury at a

lunch on or about May 28, 2018, and actually discouraged him from seeking legal counsel,

stating words to the effect of “your lawyers will just mess this up,” and encouraging Drury

to sign it on the spot, with no review by Diamondback’s legal counsel.

       42.    Once R-P obtained Diamondback’s execution of the Amended Patent

Agreement, on May 30, 2018, Ga. Martin continued to discuss the acquisition of

Diamondback with Drury.

       43.    On June 13, 2018, Ga. Martin sent Drury a first draft of the LOI, which for the

first time listed NCSM, a direct subsidiary of NCS M-H (a publicly traded company,

NASDAQ: NDSM), as the real party in interest to any transaction. (Draft “Project ‘Power’

Term Sheet (“LOI”), June 13, 2018, Exh. 7). Ga. Martin explained to Drury when the LOI

was delivered, that Defendant RJ Machine Company, Inc. (“RJM”) was his company, and

was 50% owner of R-P, and NCS M-H owned the other 50% of R-P. This was the first time

ORIGINAL COMPLAINT - 21
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 22 of 56



that Ga. Martin, Gr. Martin, or R-P disclosed any ownership relationship between R-P and

NCS M-H or NCSM.

       44.    After a single round of edits, Gr. Martin, general manager of R-P, sent an

edited copy of the LOI to Drury for execution.

       45.    Despite concealing NCS M-H’s role in the proposed acquisition of

Diamondback, NCSM and R-P continued to pursue the acquisition, so ultimately Drury

signed the LOI on behalf of Diamondback, on June 27, 2018. (Executed LOI, June 27, 2018,

Exh. 17).

       46.    Diamondback agreed to continue acquisition discussions because of the

relationship of trust and the confidence that Ga. Martin had cultivated regarding the potential

success of R-P’s acquisition and subsequent distribution of Diamondback’s patented

products with Diamondback’s power charges and igniters. Additionally, Drury had yet to

discovery the significant airworthiness issues of the Learjet 60 that Ga. Martin had sold to

Drury. Additionally, Ga. Martin continued to assure Drury that the fact that NCS M-H was

involved did not have any effect on the success of closing the deal.

       47.    Shortly after the LOI was signed, on or about July 5, 2018, Diamondback set

up a secure data room that included most of Diamondback’s technical, financial, and sales

data so that NCS M-H could conduct due diligence to complete the acquisition of

Diamondback. (Project Power Session Log, Exh. 18).

       48.    None of the information regarding Diamondback’s technical specifications for

products, including diamondback’s charge formula, igniter technology, automated charge

manufacturers, single run setting tool technology manufacturing specifications, testing data,

ORIGINAL COMPLAINT - 22
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 23 of 56



customer data, customer identity, sales volume, pricing, or sales contacts information was or

is publicly available, as evidenced by the need for a secure data room to provide Defendant

NCS M-H and its affiliates, and representatives, including all named defendants in this

lawsuit (excepting T. Baker and J. Baker) with access for the purposes of due diligence

surrounding the acquisition.

       49.    On July 25, 2018, Diamondback and NCS M-H entered another

Confidentiality Agreement (Project Power Confidentiality Agreement, July 25, 2018, Exh.

8), which specifically named Defendants R-P and NCSM as “subsidiaries” to be bound by

the provisions of that agreement. This additional confidentiality agreement did not supersede

the Patent License Agreement confidentiality clause.. (Exh. 4, § 8.1).

       50.    Throughout the period of time between February 16, 2018 and July 25, 2018,

the Patent Agreement prohibited the use of Diamondback’s confidential information and

trade secrets for any purpose other than the purpose of the Patent Agreement, which was to

make, have made, use, sell, offer to sell, import, and export Licensed Products.

       51.    Diamondback’s information in the secure data room was under confidentiality

agreement either by the Patent Agreement and/or the Confidentiality Agreement at all times

from February 16, 2018 through the present.

       52.    Neither Ernst & Young, nor Baker Botts, the two entities NCS M-H listed as

their accounting and legal teams for the acquisition, ever contacted Diamondback for

materials related to the acquisition, further indicating that Defendants proposed the LOI with

fraudulent intent, to access Diamondback’s trade secrets. In fact, between Ernst & Young



ORIGINAL COMPLAINT - 23
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 24 of 56



and Baker Botts, the two companies spent only a combined sixteen (16) minutes in the secure

data room. (Session Log, Exh. 18).

       53.    NCS M-H and its affiliates never intended to follow through with the

acquisition of Diamondback.

       54.    Rather, Ga. Martin, Nipper, and other representatives of NCS M-H, NCSM,

and R-P continually questioned Drury regarding his largest customers, sales volume, pricing,

sales tactics, contacts, overhead, and technical information regarding power charges,

igniters, and setting tools, none of which was publicly available.

       55.    On or about August 3, 2018, after NCS M-H’s representatives had access the

secure data room, Nipper approached Drury to tell him that NCS M-H and NCSM intended

to meet Company A (Diamondback’s largest customer) on August 6, 2018, ostensibly related

to due diligence.

       56.    Drury refused to allow the meeting, because Nipper proposed to conduct the

meeting without Drury or a Diamondback representative.

       57.    On August 10, 2018, Drury met with Company A’s representatives in person.

At the meeting, Company A confirmed that NCS M-H and NCSM had been in contact with

some of Company A’s representatives for the purpose of negotiating an exclusive contract

whereby NCSM would, upon information and belief, supply power charges, setting tools,

and igniters to Company A, to the exclusion of Diamondback.

       58.    Upon information and belief, from August 10, 2018 until approximately mid-

September 2018, Defendants NCS M-H, NCSM, and R-P continued to attempt to negotiate



ORIGINAL COMPLAINT - 24
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 25 of 56



with Company A in an effort to negotiate an exclusive distribution agreement in which

Diamondback would be excluded.

       59.    From July 26, 2018, until Defendants NCS M-H and its affiliates (including

NCSM and R-P) had access to Diamondback’s trade secrets, that Ga. Martin also admitted

to having paid six weeks of T. Baker’s salary, including going as far as adding T. Baker to

his company health insurance plan.

       60.    Having effectively raided Diamondback’s proprietary information through the

guise of acquisition, on September 10, 2018, informed Diamondback that it was no longer

pursuing the acquisition. (Letter to Ryan Hummer, August 29, 2018, Exh. 10).

       61.    NCS M-H did not disclose the complete relationship to between NCS M-H,

NCSM, Ga. Martin, and R-P until June 2018. (Amended and Restated Company Agreement

of Repeat Precision, LLC, February 1, 2017, (“R-P Company Agreement”) Exh. 19).

       62.    Upon information and belief, Ga. Martin was also paying T. Baker for

Diamondback’s proprietary information regarding Diamondback’s setting tool, igniter, and

power charge technology.

       63.    In July 2018, Drury became aware that T. Baker had begun Kingdom

Downhole Tools, and is planning to enter the market as a competitor using the technology

and materials stolen from Diamondback. (Kingdom Downhole Tools Request for Financing

(“Prospectus”), [undated], Exh. 20 (redacted)). In fact, Kingdom Downhole Tools LLC was

formed on June 18, 2018, with filing number 803046167, listing both Justice Baker and Trea

Baker as Managing Members. (Kingdom Downhole Tools, LLC Certificate of Formation,

June 18, 2018, Exh. 21).

ORIGINAL COMPLAINT - 25
DM#383952
       Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 26 of 56



        64.   In this document, T. Baker seeks financing for his company, which states that

Kingdom Downhole Tools intends to enter the market in each of the areas that Diamondback

is an established market presence, in direct competition with Diamondback.




Id.

        65.   On September 11, 2018, Nipper informed Drury that NCSM was willing to

terminate the ROFR, apparently believing that with the R-P exclusive patent license and an

exclusive distribution deal with Company A, Defendants NCSM and NCS M-H had

effectively usurped Diamondback’s market value by conning Drury to grant the exclusive

Patent Agreement and entering into the disingenuous LOI to acquire Diamondback. (Exh.

12).

        66.   Later, on September 26, 2018, Ori Lev, an NCSM employee confirmed to

counsel for Diamondback that NCSM would terminate the ROFR, but refused to revisit the

other terms of the Patent Agreement. (Email from Ori Lev to Todd Blumenfeld, Sept. 26,

2018, Exh. 22).
ORIGINAL COMPLAINT - 26
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 27 of 56



       67.    Once Company A realized that NCSM, NCS M-H, and R-P were going behind

Diamondback’s back in attempting to negotiate with Company A, Company A refused to

continue to negotiate with Defendants. Subsequently, on October 4, 2018, Ga. Martin

informed Drury that Defendants “owned Diamondback’s IP,” and refused to amend the

Amended Patent Agreement to remove the ROFR.

IV. SUMMARY OF BACKGROUND FACTS

       68.    Based on the foregoing, it is clear that Defendant R-P, together with its

members RJ Machine Company, Inc., and NCS M-H, and its managers Ga. Martin and Gr.

Martin, sought to defraud Diamondback from the initial discovery that Diamondback owned

patented technology related to disposable setting tool technology.

             a. Gary Martin, Grant Martin, and R-P

       69.    Upon information and belief, Ga. Martin used terminated employees T. Baker

and J. Baker to obtain Diamondback’s proprietary trade secret information.

       70.    Other than the initial meeting with Diamondback during which Ga. Martin

stated that R-P had begun development of a single-run setting tool, R-P has never shown that

it had performed any research and development on single-run setting tools.

       71.    Defendants Ga. Martin (by himself and through RJM), Gr. Martin, and R-P

(collectively, the “R-P Defendants”) orchestrated a scenario by which Diamondback was led

to believe he was being courted for acquisition by R-P, when in fact it was a publicly traded

company (NCS M-H) that was behind the acquisition.

       72.    Upon information and belief, Ga. Martin and Nipper constructed the ruse of

acquisition to obtain the rights to Diamondback’s ’035 Patent.

ORIGINAL COMPLAINT - 27
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 28 of 56



       73.    The deception continued after the original Patent Agreement, with Ga. Martin

seeking to expand the definition of “Licensed Products” to include all wireline setting tools,

rather than just “bridge plugs,” all while maintaining the guise of acquisition.         This

amendment, made without any consideration to Diamondback, was entered into, upon

information and belief, to allow Defendants to sell setting tools with non-Diamondback

charges and igniters, which was the entire purpose of the original deal with R-P.

       74.    Meanwhile, Ga. Martin built further on the trusting relationship he had

developed with Drury by convincing Drury to purchase a plane that was not airworthy, much

less in “tip top” shape.

       75.    After Diamondback terminated T. Baker and J. Baker, Ga. Martin sought to

pay T. Baker for the proprietary information that T. Baker and J. Baker stole from

Diamondback in the wake of T. Baker’s departure, and that T. Baker and J. Baker were and

are attempting to use to compete directly with Diamondback.

       76.    Ga. Martin effectively concealed the fact that he was, in fact, an agent working

on behalf of NCS M-H the entire time.

       77.    Once NCS M-H, NCSM, and the R-P Defendants had effectively raided the

trade secret coffers of Diamondback, believing his corporate raid was complete, he

completely turned on Drury and Diamondback, telling Drury that he “owned”

Diamondback’s technology.

       78.    Gr. Martin is the general manager of R-P, and as such, orchestrated the signing

and made representations regarding the Patent Agreement and Amended Patent Agreement,

as well as the acquisition, that he knew to be false.

ORIGINAL COMPLAINT - 28
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 29 of 56



       79.    Gr. Martin worked with Ga. Martin to secure the data from Diamondback

regarding Company A and Diamondback’s other customers, so that once NCS M-H, NCSM,

and R-P had acquired the exclusive license, as well as Diamondback’s proprietary sales,

financial, and technical data, Diamondback was no longer needed, and publicly traded NCS

M-H could pursue new markets without public disclosure. Ga. Martin, Gr. Martin, and R-P

were willing and complicit partners in this scheme to destroy Diamondback to Defendants’

benefit.

       b.     Advent, NCS M-H, NCSM, and Robert Nipper

       80.    At all times from the first contact by Ga. Martin, Defendants Advent, NCS M-

H, NCSM, and Nipper (collectively the “NCS Defendants”) were involved in this scheme to

defraud Diamondback by using the R-P Defendants as front men to obtain the exclusive

patent license, at which point Diamondback was so far down the road of acquisition it had

no choice but to cooperate with the NCS Defendants. Defendant Advent, at all times was in

control of the NCS Defendants, as evidenced by Ga. Martin’s statement to Drury that he

could not make an offer over $100,000,000.00 without permission from Advent and NCS.

According to public records, Advent owns 66.67% of NCS M-H stock, and Advent and NCS

M-H share at least one common director.

       81.    Yet the NCS Defendants never intended to acquire Diamondback, as

evidenced by the fact that neither Ernst & Young nor Baker Botts ever so much as contacted

Diamondback, and accessed the Secure Data Room for no more than sixteen minutes

combined.



ORIGINAL COMPLAINT - 29
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 30 of 56



       82.      The facts as a whole demonstrate that the NCS Defendants and R-P Defendants

worked in concert at every step to:

             1) Obtain the exclusive license agreement;

             2) Expand the exclusive license agreement to exclude the requirement of using

                Diamondback’s power charges and igniters;

             3) Under the ruse of acquisition, obtain Diamondback’s technical specifications

                for manufacture, sale, and distribution of the licensed technology; then

             4) Unceremoniously cast Diamondback aside once all of Diamondback’s useful

                technology and trade secrets were in the NCS Defendants’ possession.

       83.      The NCS Defendants’ intent in its entire relationship with Diamondback has

been to take all information and trade secrets of value and to supplant Diamondback in the

marketplace, through nothing more than deception and fraud.

     CLAIM I – THE R-P DEFENDANTS’ MISAPPROPRIATION OF TRADE
                  SECRETS UNDER 18 U.S.C. § 1836, et seq.

       84.      The allegations set forth in paragraphs 1 –83 and the Summary of Action are

incorporated herein.

       85.      Ga. Martin, RJM, Gr. Martin, and R-P obtained access to Diamondback’s trade

secrets through false pretenses of the Patent Agreement and the Letter of Intent by NCS M-

H, which Defendants led Diamondback to believe were in furtherance of Defendants’ efforts

to acquire Diamondback.

       86.      Plaintiff’s trade secrets include the proprietary technical, sales, and financial

information that Diamondback uses to build and sell its products in the marketplace.


ORIGINAL COMPLAINT - 30
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 31 of 56



          87.   Plaintiff’s trade secrets explicitly include Plaintiff’s compilations of client

information, including, but not limited to, data regarding Diamondback’s sales history (both

as a whole and to individual customers), Diamondback’s sales of individual products,

Diamondback’s technical product specifications, including tolerances, manufacturing data,

charge formula, investment history, data regarding past investment performance, data

regarding Plaintiff’s clients’ investments, including the ability of clients to invest, Plaintiff’s

methods, techniques, processes, and procedures pursuant to 18 U.S.C. § 1839(3) among

others.

          88.   Plaintiff has taken reasonable measures to protect the secrecy of its trade

secrets, including, but not limited to, limiting access to financial information, technical

specifications for the manufacture of Diamondback’s products, sales volume and

information, and the formula for Diamondback’s power charge. Access was limited for each

of the above categories to the officers of the company and selected employees in each area

of the business that had a “need to know.” Diamondback’s measures surpassed “reasonable,”

in fact, as evidenced by the establishment of the secure data room, which prohibited any

download or electronic copying of the information contained therein.                  Officers of

Diamondback and the select employees with a “need to know” had to sign hard-copy

information in- and out- of locked files, and could only access the proprietary information

with their own specific passwords. Additionally, Diamondback maintains the trade secrets,

including, but not limited to, the power charge formula, in a secure share file with access

restricted to officers of the company and specific individuals with a “need to know.” The



ORIGINAL COMPLAINT - 31
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 32 of 56



power charge formula is also kept in what Diamondback refers to as the “Sacred Book,”

which is kept in the Vice President of Accounting’s locked office.

       89.    Plaintiff is the owner of the trade secrets now in the possession of the R-P

Defendants, as the term “owner” is defined in 18 U.S.C. § 1839(4).

       90.    The information in the R-P Defendants’ possession as described herein derives

independent economic value, both actual and potential, from not being generally known to,

and not readily ascertainable through proper means by, another person who can obtain

economic value from the disclosure or use of the information, pursuant to 18 U.S.C. §

1839(3)(B).

       91.    The R-P Defendants misappropriated Plaintiff’s trade secrets, at least because

the R-P Defendants used the trade secrets of Diamondback without any consent – express or

implied – and the Diamondback trade secrets were acquired under circumstances giving rise

to a duty to maintain the secrecy of the trade secrets and limit the use of the trade secrets,

and, in the case of information obtained from T. Baker, was derived from or through a person

who owed a duty to Diamondback to maintain the secrecy of the trade secrets and limit the

use of the trade secrets.

       92.    The R-P Defendants remain in possession of Diamondback’s trade secrets, and

are attempting to use them in a way that is harmful to Diamondback and for the financial

gain of the R-P Defendants.

       93.    The R-P Defendants acquired Plaintiff’s trade secrets through theft,

misrepresentation, and based at least upon their breach of their duty to maintain the secrecy

of Plaintiff’s trade secrets. The R-P Defendants breached their duty under the July 25, 2018,

ORIGINAL COMPLAINT - 32
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 33 of 56



Confidentiality Agreement and the Confidentiality Clause of the Patent Agreement at least

by their use of the trade secrets to contact Company A – Diamondback’s largest customer –

to attempt to enter into an exclusive distribution agreement with Company A to the exclusion

of Diamondback. This unauthorized contact was a use of Diamondback’s trade secrets that

was not authorized under either the Patent Agreement or the July 25, 2018, Confidentiality

Agreement, because the trade secrets misappropriated were not necessary to practice the

license.

       94.    The R-P Defendants also, upon information and belief, misappropriated

Plaintiff’s trade secrets by paying T. Baker for information about Diamondback products

and trade secret technology and information after T. Baker’s termination from Diamondback,

because the trade secrets were obtained from a person (T. Baker) who either used improper

means to acquire the trade secret, or owed a duty to the person (Diamondback) seeking relief

to maintain the secrecy of the trade secrets or limit the use of the trade secrets or both.

       95.    Plaintiff has been harmed by the R-P Defendants’ misappropriation of

Plaintiff’s trade secrets, and, pursuant to law, is entitled to both monetary and injunctive

relief, including damages for actual loss by Plaintiff and damages – including disgorgement

– for unjust enrichment caused by the misappropriation that is not included in a claim for

actual loss, or at a minimum, a reasonable royalty for the R-P Defendants’ misappropriation.

       96.    The R-P Defendants’ misappropriation of Plaintiff’s trade secrets was willful

and malicious. To the extent that the other Defendants have acted jointly and in concert with

the R-P Defendants, they too are liable for misappropriation of trade secrets.



ORIGINAL COMPLAINT - 33
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 34 of 56



        CLAIM II – MISAPPROPRIATION OF TRADE SECRETS AGAINST THE
              NCS DEFENDANTS UNDER 18 U.S.C. § 1836, et seq.

       97.    The allegations set forth in paragraphs 1 – 96 and the Summary of Action are

incorporated herein.

       98.    The NCS Defendants obtained access to Diamondback’s trade secrets through

false pretenses of pretending to be in pursuit of acquiring Diamondback, a ruse perpetrated

by entering into the Patent Agreement and the Letter of Intent by NCS M-H to acquire

Diamondback. Upon information and belief, the NCS Defendants were fully aware of Ga.

Martin’s and the other R-P Defendants’ efforts from the earliest contact that R-P made with

Diamondback.

       99.    Plaintiff’s trade secrets include the proprietary technical, sales, and financial

information that Diamondback uses to build and sell its products in the marketplace.

       100.   Plaintiff’s trade secrets explicitly include Plaintiff’s compilations of client

information, including, but not limited to, data regarding Diamondback’s sales history (both

as a whole and to individual customers), Diamondback’s sales of individual products,

Diamondback’s technical product specifications, including tolerances, manufacturing data,

charge formula, investment history, data regarding past investment performance, data

regarding Plaintiff’s clients’ investments, including the ability of clients to invest, in

Plaintiff’s methods, techniques, processes, and procedures pursuant to 18 U.S.C. § 1839(3)

among others.

       101.   Plaintiff has taken reasonable measures to protect the secrecy of its trade

secrets, including, but not limited to, limiting access to financial information, technical


ORIGINAL COMPLAINT - 34
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 35 of 56



specifications for the manufacture of Diamondback’s products, sales volume and

information, and the formula for Diamondback’s power charge. Access was limited for each

of the above categories to the officers of the company and selected employees in each area

of the business that had a “need to know.” Diamondback’s measures surpassed “reasonable,”

in fact, as evidenced by the establishment of the secure data room, which prohibited any

download or electronic copying of the information contained therein.              Officers of

Diamondback and the select employees with a “need to know” had to sign hard-copy

information in- and out- of locked files, and could only access the proprietary information

with their own specific passwords. Additionally, the trade secrets, including the power

charge formula, are kept in a secure share file with access restricted to officers of the

company and specific individuals with a “need to know.” The power charge formula is also

kept in what Diamondback refers to as the “Sacred Book,” which is kept in the Vice President

of Accounting’s locked office.

       102.     Plaintiff is the owner of the trade secrets in the possession of the NCS

Defendants, as the term “owner” is defined in 18 U.S.C. § 1839(4).

       103.     The information in the NCS Defendants’ possession as described herein

derives independent economic value, both actual and potential, from not being generally

known to, and not readily ascertainable through proper means by, another person who can

obtain economic value from the disclosure or use of the information, pursuant to 18 U.S.C.

§ 1839(3)(B).

       104.     The NCS Defendants misappropriated Plaintiff’s trade secrets, at least because

the NCS Defendants used the trade secrets of Diamondback without any consent – express

ORIGINAL COMPLAINT - 35
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 36 of 56



or implied – and the Diamondback trade secrets were acquired under circumstances giving

rise to a duty to maintain the secrecy of the trade secrets and limit the use of the trade secrets,

and, in the case of information obtained from T. Baker, was derived from or through a person

who owed a duty to Diamondback to maintain the secrecy of the trade secrets and limit the

use of the trade secrets.

       105.   The NCS Defendants, upon information and belief, remain in possession of

Diamondback’s trade secrets, and are attempting to use them in a way that is harmful to

Diamondback and for the NCS Defendants’ personal financial gain.

       106.   The NCS Defendants acquired Plaintiff’s trade secrets through theft,

misrepresentation, and based at least upon their breach of their duty to maintain the secrecy

of Plaintiff’s trade secrets. The NCS Defendants breached their duty under the July 25, 2018,

Confidentiality Agreement and the Confidentiality Clause of the Patent Agreement at least

by their use of the trade secret to contact Company A – Diamondback’s largest customer –

to attempt to enter into an exclusive distribution agreement with Company A to the exclusion

of Diamondback. This unauthorized contact was a use of Diamondback’s trade secrets that

was not authorized under either the Patent Agreement or the July 25, 2018, Confidentiality

Agreement, and was therefore prohibited by both agreements.

       107.   The NCS Defendants also, upon information and belief, misappropriated

Plaintiff’s trade secrets by obtaining the trade secrets obtained by one or more of the R-P

Defendants through the R-P Defendants paying T. Baker for information about

Diamondback products after T. Baker’s termination from Diamondback, because the trade

secrets were obtained from a person (T. Baker) who either used improper means to acquire

ORIGINAL COMPLAINT - 36
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 37 of 56



the trade secrets, or owed a duty to the person (Diamondback) seeking relief to maintain the

secrecy of the trade secrets or limit the use of the trade secret or both.

       108.   Plaintiff has been harmed by the NCS Defendants’ misappropriation of

Plaintiff’s trade secrets, and pursuant to law, is entitled both monetary and injunctive relief,

including damages for actual loss by Plaintiff and damages for unjust enrichment – including

disgorgement – caused by the misappropriation that is not included in a claim for actual loss,

or at a minimum, a reasonable royalty for the NCS Defendants’ misappropriation.

       109.   The R-P Defendants’ misappropriation of Plaintiff’s trade secrets was willful

and malicious. To the extent that the other Defendants have acted jointly and in concert with

the R-P Defendants, they too are liable for misappropriation of trade secrets.

                       CLAIM III – FRAUD BY THE R-P DEFENDANTS

       110.   The allegations set forth in paragraphs 1 – 109 and the Summary of Action are

incorporated herein.

       111.   The R-P Defendants represented to Plaintiff that Defendants had the ability to

purchase Plaintiff and all of its assets, including Plaintiff’s trade secret setting tool

technology.

       112.   The R-P Defendants knew that Plaintiff would be unwilling to disclose its trade

secret information unless it believed that Defendants were honest, good-faith potential

purchasers of Plaintiff and its assets.

       113.   The R-P Defendants falsely represented to Plaintiff that they intended to

purchase Plaintiff in order to induce Plaintiff to enter into the Amended Patent Agreement

first, and then disclose its trade secret as described above in Claim I. This information was

ORIGINAL COMPLAINT - 37
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 38 of 56



material to Plaintiff because Plaintiff would not have entered into the Amended Patent

Agreement or disclosed its sales, financial information, or technology to Defendants except

to demonstrate its value in the marketplace. But for its belief that the R-P Defendants were

evaluating Plaintiff with the intention of purchasing the entire company as a going concern,

Plaintiff would not have disclosed its valuable confidential information to Defendants.

       114.   Defendants’ representation of its ability to purchase Plaintiff was a false

statement merely designed to induce Plaintiff to disclose its valuable information. Defendant

was, in fact, either not willing or not able to close on the purchase of Plaintiff because

Defendants are an affiliate of NCS Multistage Holdings, Inc., a publicly traded company,

and could therefore not acquire Plaintiffs on the timeline represented or without additional

hurdles.

       115.   The R-P Defendants made these false representations knowing them to be false

and without any intention to perform as promised.

       116.   Because of the R-P Defendants’ fraud, Plaintiff has been injured in an amount

of at least $100,000,000.00, and likely much more.

       117.   Furthermore, Plaintiff’s injury resulted from Defendants’ actual fraud, gross

negligence, or malice, which entitles Plaintiff to exemplary damages under Texas Civil

Practice & Remedies Code Section 41.003(a).          Moreover, Defendant violated Texas

Business & Commerce Code Section 27.01 with actual awareness of the falsity of

Defendant’s representations, which is an additional basis for Plaintiff’s recovery of

exemplary damages.        Accordingly, Plaintiff seeks to recover exemplary damages for

Defendants’ actual fraud and malice.

ORIGINAL COMPLAINT - 38
DM#383952
      Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 39 of 56



                       CLAIM IV – FRAUD BY THE NCS DEFENDANTS

       118.    The allegations set forth in paragraphs 1 – 117 and the Summary of Action are

incorporated herein.

       119.    The NCS Defendants represented to Plaintiff that Defendants had the ability

to purchase Plaintiff and all of its assets.

       120.    The NCS Defendants knew that Plaintiff would be unwilling to disclose its

trade secret information unless it believed that Defendants were honest, good-faith potential

purchasers of Plaintiff and its assets.

       121.    The NCS Defendants falsely represented to Plaintiff that they intended to

purchase Plaintiff in order to induce Plaintiff to disclose its trade secret as described above

in Claim II. This information was material to Plaintiff because Plaintiff would not have

disclosed its sales, financial information, or technology to Defendants except to demonstrate

the information’s value in the marketplace. But for its belief that the NCS Defendants were

evaluating Plaintiff with the intention of purchasing the entire company as a going concern,

Plaintiff would not have disclosed its valuable confidential information to the NCS

Defendants.

       122.    Defendants’ representation of its ability to purchase Plaintiff was a false

statement merely designed to induce Plaintiff to disclose its valuable information. The NCS

Defendants were, in fact, either not willing or not able to close on the purchase of Plaintiff

and have yet to demonstrate that they had the approval for such a large acquisition by either

their board of directors, their shareholders, or both, and could therefore not acquire Plaintiffs

on the timeline represented or without additional hurdles, if at all.

ORIGINAL COMPLAINT - 39
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 40 of 56



       123.   The NCS Defendants made these false representations knowing them to be

false and without any intention to perform as promised.

       124.   Upon information and belief, the NCS Defendants used the R-P Defendants,

none of whom are publicly traded, as their agent to skirt one or more securities laws regarding

acquisitions of other companies.

       125.   Because of the R-P Defendants’ fraud, Plaintiff has been injured in an amount

of at least $100,000,000.00, and likely much more.

       126.   Furthermore, Plaintiff’s injury resulted from Defendants’ actual fraud, gross

negligence, or malice, which entitles Plaintiff to exemplary damages under Texas Civil

Practice & Remedies Code Section 41.003(a).           Moreover, Defendant violated Texas

Business & Commerce Code Section 27.01 with actual awareness of the falsity of

Defendant’s representations, which is an additional basis for Plaintiff’s recovery of

exemplary damages.        Accordingly, Plaintiff seeks to recover exemplary damages for

Defendants’ actual fraud and malice.

               CLAIM V – FRAUDULENT INDUCEMENT RELATED
                          TO THE PATENT LICENSE

       127.   The allegations set forth in paragraphs 1 – 126 and the Summary of Action are

incorporated herein.

       128.   Defendant Ga. Martin, operating on behalf of the R-P Defendants and the NCS

Defendants, represented to Diamondback that Ga. Martin owned R-P. Then, on March 9,

2018, Ga. Martin, via text message, informed Drury that “Robert [Nipper] owns the other

half of the repeat company.” (Exh. 5, p. 30/186).


ORIGINAL COMPLAINT - 40
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 41 of 56



       129.   This misrepresentation of the actual ownership of R-P was material because

Drury would have never entered into a patent license with R-P had he known that R-P was

not only not owned by Ga. Martin and Nipper at all, but that, in fact, NCS M-H—a publicly

traded company backed by an international fund—owned fifty percent (50%) of R-P and

controlled the company by virtue of holding two of three seats on R-P’s board of directors.

       130.   The representations by Ga. Martin that Ga. Martin and Nipper each owned fifty

percent (50%) of R-P were false, because the Amended and Restated Company Agreement

of R-P shows that NCS M-H, as opposed to Nipper, owns 50% of R-P.

       131.   Ga. Martin knew when he made the statement regarding Nipper’s personal

ownership that the statement was false.

       132.   Ga. Martin made the representation with the intent that Drury act on the

representation, because Ga. Martin knew that Drury was very selective about the persons

and/or businesses with whom he did business, and he wanted Drury to believe that he was

merely transacting with a friend, as opposed to a publicly traded company.

       133.   Drury and Diamondback relied on the representation by entering into the

Patent License with R-P.

       134.   Drury’s reliance on the representation caused Diamondback injury because it

entered Diamondback into a purportedly binding agreement that granted the exclusive rights

related to the ’035 Patent to a company that Drury did not know was in control of R-P, to

wit, NCS Multistage Holdings, Inc.




ORIGINAL COMPLAINT - 41
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 42 of 56



  CLAIM VI – FRAUDULENT INDUCEMENT RELATED TO THE AMENDED
                        PATENT LICENSE

       135.   The allegations set forth in paragraphs 1 – 134 and the Summary of Action are

incorporated herein.

       136.   After Diamondback and R-P entered into the Patent License, Defendant Ga.

Martin, operating on behalf of the R-P Defendants and the NCS Defendants, represented to

Diamondback that R-P needed to amend the Patent License to broaden the definition of

“Licensed Products” from “bridge plugs” to “electric wireline setting tools” and to include a

“Right of First Refusal” in the Patent License. Ga. Martin represented that the amendment

was needed because R-P intended to acquire Diamondback, so R-P needed the ability to

match any terms proffered by a third party.

       137.   This representation that R-P intended to acquire Diamondback was material

because Drury would have never agreed to the Amended Patent License with R-P had he

known that R-P did not have the ability to acquire Diamondback due to its control by a

publicly traded company (Defendant NCS M-H), or that neither the R-P Defendants nor the

NCS Defendants had any genuine interest in acquiring Diamondback at all.

       138.   The representations by Ga. Martin that R-P intended to acquire Diamondback

were false, at least because R-P did not have the ability to consummate a transaction to

acquire Diamondback. Per Ga. Martin, NCS M-H would have to be the acquiring entity—a

fact only fully disclosed to Diamondback at the provision of the first draft of the LOI (June

13, 2018), which was only after the Amended Patent License was executed (May 30, 2018).

(Exh. 7).


ORIGINAL COMPLAINT - 42
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 43 of 56



       139.   Ga. Martin knew when he made the statement regarding R-P’s acquisition

Diamondback that the representation to that effect was false, and such act represents a false

promise of future performance.

       140.   Ga. Martin made the representation with the intent that Drury act on the

representation, because Ga. Martin wanted to have an exclusive license not only on bridge

plugs, but also on all electric wireline setting tools that would otherwise infringe the claims

of the ’035 Patent.

       141.   Drury and Diamondback relied on the representation by entering into the

Amended Patent License with R-P.

       142.   Drury’s reliance on the representation caused Diamondback injury because it

induced Diamondback to enter into a purportedly binding agreement with R-P that granted

the exclusive rights to R-P and NCS M-H (by virtue of affiliation) that diminish the value of

Diamondback and foreclose Diamondback’s ability to enter into other licenses with third

parties for products within the scope of the claims of the ’035 Patent.

 CLAIM VII – TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
   RELATIONSHIPS BY THE R-P DEFENDANTS AND NCS DEFENDANTS

       143.   The allegations set forth in paragraphs 1 – 142 and the Summary of Action are

incorporated herein.

       144.   Plaintiff had an ongoing business relationship with Company A.

       145.   Company A was Plaintiff’s largest customer.




ORIGINAL COMPLAINT - 43
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 44 of 56



       146.   The NCS and R-P Defendants were aware, through access to Plaintiff’s trade

secrets as described in the foregoing paragraphs, that Plaintiff had a substantial and ongoing

business relationship with Company A.

       147.   The R-P and NCS Defendants deliberately misled Plaintiff in order to procure

Plaintiff’s trade secrets and use the misappropriated information to attempt to prospect

Company A for business and divert that business away from Plaintiff.

       148.   Defendants’ conduct was independently tortious because it constituted fraud,

and violated the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., and the Tex. Bus. &

Comm. Code § 27.01, et seq.

       149.   Defendants’ interference attempted to divert sales that Plaintiff would have

otherwise made, thus causing Plaintiff to suffer actual damages in the form of a damaged

business relationship, loss of value caused by diminished good will.

       150.   Plaintiff further seeks exemplary damages for Defendants’ fraud and actual

malice as it relates to Defendants’ tortious interference between Plaintiff and Company A.

CLAIM VIII – CIVIL VIOLATION OF THE COMPUTER FRAUD & ABUSE ACT
  18 U.S.C. § 1030, BY THE R-P DEFENDANTS AND THE NCS DEFENDANTS

       151.   The allegations set forth in paragraphs 1 – 150 and the Summary of Action are

incorporated herein.

       152.   The NCS Defendants, as well as their affiliates and representatives, including

the R-P Defendants, exceeded the authorization granted under the July 25 , 2018,

Confidentiality Agreement and the Patent Agreement.




ORIGINAL COMPLAINT - 44
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 45 of 56



       153.   The R-P and NCS Defendants were granted access to Plaintiff’s Secure Data

Room, which constitutes a “protected computer,” in a manner that was unauthorized, or

exceeded authorization, or both, by accessing the data with the intention to commit fraud,

and/or the intention to harm Diamondback.

       154.   Despite having authorization for the stated and limited purpose of evaluating

the potential acquisition of Diamondback, the R-P and NCS Defendants, nonetheless,

knowingly accessed the data with the intent to defraud Plaintiff, furthering the fraud by

obtaining valuable customer sales, financial, and technical information, in violation of 18

U.S.C. § 1030.

       155.   Plaintiff has been harmed in an amount exceeding $5,000.00, at least by the

amounts spent on determining what data was accessed, as well as repairing its goodwill and

business relationships damaged by the unauthorized use of the data Defendants unlawfully

obtained. Plaintiff estimates that the damage caused by Defendants’ unauthorized access of

Diamondback’s data for the purpose other than the purpose contemplated by their being

granted access – i.e., the acquisition of Diamondback as a going concern – is in excess of

$25,000.00 in the previous year.

 CLAIM IX – BREACH OF THE JULY 25TH CONFIDENTIALITY AGREEMENT

       156.   The allegations set forth in paragraphs 1 – 155 and the Summary of Action are

incorporated herein.

       157.   Defendant NCS M-H entered into the July 25, 2018 Confidentiality Agreement

with Diamondback, which covered NCS M-H’s subsidiaries, including, but not limited to,



ORIGINAL COMPLAINT - 45
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 46 of 56



NCSM and R-P, as evidenced by the signature of NCS M-H’s Chief Financial Officer, Ryan

Hummer.

       158.   The Confidentiality Agreement restricts NCS M-H and its affiliates’ and

representatives’ use of Diamondback’s information “solely for the purpose of evaluating a

Transaction involving [Diamondback] and [NCS M-H] or [NCS M-H’s] affiliates.”

       159.   NCS M-H breached the Confidentiality Agreement by using Plaintiff’s trade

secret information in direct competition with Plaintiff for its own financial advantage, and to

the exclusion of Plaintiff.

       160.   NCS M-H used information related to Diamondback’s largest customer,

Company A, and attempted to obtain an exclusive distribution agreement with Company A,

to the exclusion of Diamondback.

       161.   As a direct and proximate effect of these breaches, Diamondback has been

injured. Plaintiffs therefore seek all remedies to which they may be entitled at law or in

equity, including but not limited to injunctive relief and money damages.

              CLAIM X – BREACH OF THE PATENT AGREEMENT BY R-P

       162.   The allegations set forth in paragraphs 1 – 161 and the Summary of Action are

incorporated herein.

       163.   Defendant NCS M-H, and/or one of its affiliates, R-P, used the trade secret

information related to Diamondback’s customers in an authorized manner, as described

above with respect to Claim IX.          Because NCS M-H was (although unknown to

Diamondback) an affiliate of R-P, who entered into the Patent Agreement with



ORIGINAL COMPLAINT - 46
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 47 of 56



Diamondback, the confidentiality clause of the Patent Agreement covers all of the NCS

Defendants and the R-P Defendants.

       164.   NCS M-H’s and/or its affiliates’ use of the information related to Company A

to attempt to establish a business relationship with Company A represents a breach of the

confidentiality clause of the Patent Agreement.

       165.   Clause 8.1 acknowledges that “in connection with this Agreement it will gain

access to confidential Information of the other Party,” where “Confidential Information” is

defined as:




       166.   The confidential information includes “information which is or may be either

applicable to or related in any way to the assets, business or affairs of the Disclosing

Party…,” which includes information related to Company A.

       167.   The confidentiality clause further states that the receiving party (R-P or its

affiliates) agrees not to “use the Disclosing Party’s Confidential Information other than is

strictly necessary to exercise [R-P’s] rights and perform [R-P’s] obligations under this

Agreement.”



ORIGINAL COMPLAINT - 47
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 48 of 56



       168.   At the time R-P and its affiliates used the trade secrets to approach Company

A, Diamondback had not sold any patented products to Company A (as opposed to other,

non-patented protducts), so nothing regarding Company A, could be conceivably construed

as “strictly necessary to exercise its rights and perform its obligations under the Patent

Agreement.

       169.   As a direct and proximate effect of R-P’s breach, Plaintiffs have been injured.

Plaintiffs therefore seek all remedies to which they may be entitled at law or in equity,

including but not limited to injunctive relief, setting aside the Patent Agreement, and money

damages.

CLAIM XI - DECLARATORY JUDGMENT THAT THE PATENT AGREEMENT
                           IS VOID

       170.   The allegations set forth in paragraphs 1 – 169 and the Summary of Action are

incorporated herein, specifically the facts of Claim XII regarding R-P’s breach of the Patent

Agreement. Additionally, R-P is fifty percent (50%) owned by NCS M-H, a fact that was

not fully disclosed prior to R-P entering into the Patent License with Diamondback.

Moreover, Ga. Martin, while a Managing Member of R-P, did not have the authority to enter

into the Patent License.

       171.   R-P’s breach of the Patent Agreement is incapable of cure, at least because it

represents a violation of the trust between Diamondback on the one hand, and R-P and its

affiliates on the other hand.




ORIGINAL COMPLAINT - 48
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 49 of 56



       172.   Under Section 12.2(b) of the Patent Agreement, “Either [Party] may terminate

this Agreement on written notice to other party if the other party materially breaches this

Agreement and such breach: (i) is incapably of cure.”

       173.   Therefore, because (1) R-P breached the Patent Agreement, and such breach is

incapable of cure, (2) Ga. Martin did not have the authority to enter into any agreement on

behalf of R-P, and (3) the nature and extent of NCS M-H’s involvement in R-P was never

disclosed to Diamondback, an actual controversy exists within this Court’s jurisdiction that

necessitates the Court to declare the rights and other legal relations of Diamondback as

related to the Patent Agreement, pursuant to 28 U.S.C. § 2201, including, without limitation,

that Diamondback is entitled to terminate the Patent Agreement and that the Patent

Agreement is itself void based on fraud by the R-P Defendantsa c.

  CLAIM XII – DECLARATION THAT THE AMENDED PATENT LICENSE IS
                             VOID

       174.   The allegations set forth in paragraphs 1 - 173 and the Summary of Action are

incorporated herein.

       175.   In addition the allegations of breach of the Patent Agreement as set forth in

Claim XI, the Amended Patent License is void for a lack of consideration.

       176.   Whereas Diamondback provided a right of first refusal and amended and

expanded the definition of the licensed products, R-P provided no consideration whatsoever.

       177.   In contrast to valuable consideration, the R-P and NCS defendants offered only

a contingent promise of future consideration, which is no consideration.




ORIGINAL COMPLAINT - 49
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 50 of 56



       178.   Therefore, because (1) the R-P Defendants breached the Amended Patent

License through breach of the same terms of the Patent Agreement, and such breach is

incapable of cure, (2) Ga. Martin did not have the authority to enter into any agreement on

behalf of R-P, (3) the nature and extent of NCS Defendants’ and Advent’s involvement in

R-P was never disclosed to Diamondback prior to execution of the Amended Patent License,

and (4) the complete lack of consideration on the part of R-P in exchange for the

amendments, an actual controversy exists within this Court’s jurisdiction that necessitates

the Court to declare the rights and other legal relations of Diamondback as related to the

Amended Patent License, pursuant to 28 U.S.C. § 2201, including, without limitation, that

the Amended Patent License agreement is void because of fraud by the R-P Defendants and

the failure of consideration.

                  CLAIM XIII – EMPLOYMENT OF MANIPULATIVE AND
               DECEPTIVE DEVICES IN VIOLATION OF 15 U.S.C. § 78j AND 17
                                   C.F.R. § 240.10b-5

       179.   The allegations set forth in paragraphs 1 – 178 and the Summary of Action are

incorporated herein.

       180.   Defendants made untrue statements and omitted material facts to Drury

beginning with the representation by Ga. Martin that he owned R-P and was authorized to

cause R-P to enter into the Patent License and the Amended Patent License with

Diamondback, that Ga. Martin could personally purchase Diamondback, knowing that he

could not act in any manner that would violate the R-P Company Agreement, and that NCS

M-H was a publicly-traded company that was an owner of and controlled R-P.



ORIGINAL COMPLAINT - 50
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 51 of 56



       181.   The failure to disclose to Drury that NCS M-H was an owner of and controlled

R-P was a material omission and designed to hide the fact that NCS M-H, a publicly traded

company, was the true party behind the Patent License and the Amended Patent License.

       182.   NCSM entered into the Letter of Intent to acquire the equity interests of

Diamondback in yet another effort to obscure the ownership interest of R-P by NCS M-H as

a publicly traded company, and to provide Defendants with access to Diamondback’s trade

secrets for purposes that contravened the Patent License, the Amended Patent License and

the Letter of Intent.

       183.   The statements made or omitted by Ga. Martin and NCS M-H were material

because they caused Drury in his capacity as President of Diamondback to rely on them to

the detriment of Diamondback, to wit:

       a.     Agreeing to the Patent License, under false pretense that R-P was seeking to

purchase Diamondback;

       b.     Agreeing to the Amended Patent License, which further expanded the

definition of “Licensed Products” under false pretense that R-P was seeking to purchase

Diamondback;

       c.     Agreeing to the Letter of Intent with NCSM, which allowed Defendants access

to Diamondback’s trade secrets for the purpose of competing with Diamondback rather than

for a proper purpose of evaluating the acquisition of Diamondback.

       184.   But for Defendants’ deliberate and calculated concealment of the involvement

of the NCS Defendants—from the very outset of Ga. Martin’s initial contact with

Diamondback—Diamondback would never have given R-P a license to Diamondback’s

ORIGINAL COMPLAINT - 51
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 52 of 56



patented setting tool technology, or Diamondback’s trade secrets related to Diamondbacks

setting tool technology.

       185.   Diamondback has been harmed by the material misrepresentations and

omissions made by Defendants under the ruse of acquiring Diamondback’s securities

because Diamondback’s net value has been diminished due to the existence of the Patent

License and the Amended Patent License as well as the fact that Defendants now possess,

and, upon information and belief, are contacting Diamondback’s customers and competing

against Diamondback, using Diamondback’s own trade secrets.

       186.   Defendants’ conduct has caused Diamondback damages in excess of

$100,000,000.00.

          CLAIM XIV – CONSPIRACY BETWEEN T. BAKER, J. BAKER
                       AND THE R-P DEFENDANTS

       187.   The allegations set forth in paragraphs 1 – 186 and the Summary of Action are

incorporated herein.

       188.   The R-P Defendants, T. Baker and J. Baker, upon information and belief,

entered into an agreement whereby R-P paid T. Baker as a “consultant.”

       189.   Kingdom Downhole Tool, LLC’s prospectus document (Exh. 20 (redacted)),

states “we are the chief designer [sic] of the first ever one run setting tool the market has ever

seen. We also have designed and approved for production the first automation system for

Power Charge manufacturing.” The “we” of Kingdom includes T. Baker and J. Baker, the

latter of whom admitted to stealing Diamondback trade secrets and transmitting them to the

former. (See Exh. 21 (Kingdom Cert. of Form)).


ORIGINAL COMPLAINT - 52
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 53 of 56



       190.   The Kingdom business plan states that it contains “confidential, trade-secret

information,” (Exh. 20, passim (redacted)), but was created on April 22, 2018, only ten days

from the date of J. Baker’s termination from Diamondback. It also states that the goal of

Kingdom is to bring “[Kingdom’s] expertise in automation of Power Charge manufacturing

and perfecting the one-run tool design to make it more user friendly.” (Id.). Any “expertise”

regarding the automation of power charge manufacturing or perfecting the one-run tool

design necessarily includes the trade secret information of Diamondback, because all

information and knowledge regarding power charge manufacturing and one-run setting tools

was proprietary information owned by Diamondback.

       191.   Upon information and belief, the “consulting” performed by T. Baker for R-P

constituted the misappropriation of Diamondback’s trade secrets, because the technical

information possessed by T. Baker was Diamondback’s trade secrets.

       192.   Upon information and belief, R-P has used and is using the trade secrets

obtained from T. Baker, J. Baker, and Kingdom to compete with Diamondback.

       193.   Diamondback has been injured by the unlawful overt act of R-P’s

misappropriation and use of Diamondback’s trade secrets that were obtained illegally from

T. Baker and J. Baker under the guise of employing T. Baker as a consultant.

       194.   The unlawful overt act was performed pursuant to, and in furtherance of, the

R-P Defendants to benefit financially to Diamondback’s detriment.

       195.   The R-P Defendants acted willfully, with malice, and for the purpose of

benefitting financially at Diamondback’s expense.



ORIGINAL COMPLAINT - 53
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 54 of 56



       196.   Plaintiff is entitled to monetary relief, injunctive relief, and any combination

thereof in law or equity to prevent further harm as a result of the R-P Defendants’ unlawful

overt acts and schemes.

CLAIM XV – DECLARATION OF NON-INFRINGEMENT OF THE ’035 PATENT

       197.   The allegations set forth in paragraphs 1 - 196 and the Summary of Action are

incorporated herein.

       198.   The ’035 Patent was issued on November 7, 2017, listing Jimmy L. Carr

(deceased), Derrek Drury, and Trea H. Baker as inventors.

       199.   By virtue of the Amended Patent License, R-P has claimed in Civil Action No.

4:18-cv-04456, filed in the Southern District of Texas, Houston Division, R-P has made

clearly indicated that it intends assert a patent infringement claim against Diamondback.

Therefore, a case or controversy exists under 28 U.S.C. § 2201.

       200.   No party has asserted that any claim of the ’035 Patent is invalid, and indeed

every issued claim in the ’035 is presumptively valid.

       201.   In order for R-P or any other party to claim infringement, it must aver that the

asserted claims are valid.

       202.   Based on Claims XI and XII, supra, and the fact that the parties never intended

to exclude Diamondback from practicing its own invention, Diamondback seeks a

declaratory judgment that its practice of the claims of the ’035 Patent does not infringe its

own ’035 Patent.




ORIGINAL COMPLAINT - 54
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 55 of 56



                                            PRAYER

       For the foregoing reasons and circumstances, created wholly by the conduct of

Defendants, Plaintiff respectfully requests that the Court enter judgment against Defendants

for all of the following:

   a) Injunctive relief;

   b) Actual damages;

   c) Exemplary Damages;

   d) Disgorgement;

   e) Prejudgment and post judgment interest;

   f) Costs;

   g) Declaration of breach;

   h) Rescission of the Patent License;

   i) Rescission of the Amended Patent License;

   j) Declaration that Diamondback does not infringe its own ’035 Patent;

   k) Attorneys’ fees; and/or

   l) Such other relief, both at law and in equity, as the Court deems just and right given

       the nature of Defendants’ actions.




ORIGINAL COMPLAINT - 55
DM#383952
     Case 6:19-cv-00034-ADA-JCM Document 1 Filed 02/03/19 Page 56 of 56



 Dated: February 3, 2019           Respectfully submitted,

                                    /s/ Decker A. Cammack
                                   Decker A. Cammack (Lead Counsel)
                                   Texas Bar No. 24036311
                                   dcammack@whitakerchalk.com

                                   Mack Ed Swindle
                                   Texas Bar No. 19587500
                                   mswindle@whitakerchalk.com

                                   David A. Skeels
                                   Texas Bar No. 24041925
                                   dskeels@whitakerchalk.com

                                   WHITAKER CHALK SWINDLE
                                     & SCHWARTZ PLLC
                                   301 Commerce Street, Suite 3500
                                   Fort Worth, Texas 76102
                                   Phone: (817) 878-0500
                                   Fax: (817) 878-0501

                                   John P. Palmer
                                   Teas Bar No. 15430600
                                   palmer@namanhowell.com
                                   NAMAN, HOWELL, SMITH & LEE, PLLC
                                   400 Austin Ave., Suite 800
                                   P.O. Box 1470
                                   Waco, Texas 76703
                                   Phone: (254) 755-4100
                                   Fax: (254) 754-6331

                                   Counsel for Plaintiff Diamondback Industries,
                                   Inc.




ORIGINAL COMPLAINT - 56
DM#383952
